AO 450 (GAS Rev 10/03) Judgment in a Civil Case

United States District Court
Southern District of Georgia

 

RODOLFO EDUARDO PEREZ,

Plaintiff,
JUDGMENT IN A CIVIL CASE

V. CASE NUMBER: 4:19-cv-7

MR. MILTON; and MR. CIRONE;

Defendants.

Oo Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

ZW Decision by Court.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED
that is accordance with this Court's Order dated May 10, 2019 adopting the U.S. Magistrate Judge's
Report and Recommendations as the opinion of the Court, this case is dismissed without prejudice

for failure to comply with a court order. This case stands closed.

 

 

 

Approved by:
May 15, 2019 Scott L. Pof
Date «| Clerk

R Prumebl_

 

(By) De Clerk

 

GAS Rev 10/1/03
